UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                         No. 19-2303


In re: PHILIP JAY FETNER,

                        Debtor.

------------------------------------

PHILIP JAY FETNER,

                        Debtor - Appellant,

                v.

WILMINGTON SAVINGS FUND SOCIETY; HOTEL STREET CAPITAL; IRS;
US TRUSTEE; STEPHEN S. ROSZEL, VII, et.al.,

                        Creditors - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Rossie David Alston, Jr., District Judge. (1:19-cv-00899-RDA-IDD)


Submitted: April 16, 2020                                    Decided: April 20, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Philip J. Fetner, Appellant Pro Se. Beth Ann Levene, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C.; Hugh Michael Bernstein, OFFICE OF THE UNITED
STATES TRUSTEE, Baltimore, Maryland; Andrew Justin Narod, BRADLEY ARANT
BOULT CUMMINGS LLP, Washington, D.C.; William Davis Ashwell, MARK B.
WILLIAMS & ASSOCIATES, PLC, Warrenton, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Philip Jay Fetner appeals the district court’s orders dismissing his bankruptcy appeal

as untimely and denying reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. See

Fetner v. Wilmington Sav. Fund, No. 1:19-cv-00899-RDA-IDD (E.D. Va. Sept. 9, 2019;

Oct. 17, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                            3